       Case 1:20-cv-01206-JCH-CG Document 14 Filed 03/04/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSEPH AARON CIGLER TRUST,

               Plaintiff,

v.                                                                    No. 1:20-cv-01206-JCH-CG

PAUL L. HANSON,

               Defendant.

                            MEMORANDUM OPINION AND ORDER
                            DENYING MOTION TO RECONSIDER

       THIS MATTER comes before the Court on pro se Plaintiff’s Request for Finding of Facts

and Conclusions of Law Pursuant to the Rules of Equity and the Judiciary Act of 1875, Doc. 13,

filed March 1, 2021 ("Motion to Reconsider").

       The Complaint in this case was filed by Joseph A. Cigler, who is Plaintiff’s Trustee.

Plaintiff Trust is not represented by an attorney. The Court notified Plaintiff Trust that Mr. Cigler

cannot represent Plaintiff Trust because Mr. Cigler is not an attorney authorized to practice in this

Court, and ordered Plaintiff Trust to file an amended complaint contains allegations identifying all

the beneficiaries of Plaintiff Trust. See Doc. 7, filed December 17, 2020. The Court also notified

Plaintiff Trust that failure to timely file an amended complaint may result in dismissal of this case.

The Court dismissed this case without prejudice because Plaintiff Trust did not file an amended

complaint identifying all the beneficiaries of the Trust. See Doc. 9, filed January 29, 2021

("Dismissal Order").

       Mr. Cigler subsequently moved the Court to state its findings of fact and conclusions of

law pursuant to Fed. R. Civ. P. 52. See Doc. 11, filed February 16, 2021. The Court denied Mr.

Cigler's motion for findings of fact and conclusions of law pursuant to Fed. R. Civ. P. 52 because
       Case 1:20-cv-01206-JCH-CG Document 14 Filed 03/04/21 Page 2 of 3




this case was not "tried on the facts without a jury." Doc. 12, filed February 19, 2021 (quoting

Fed. R. Civ. P. 52(a)(1) ("In an action tried on the facts without a jury ... the court must find the

facts specially and state its conclusions of law separately")).

       Mr. Cigler now "grants jurisdiction to this court under the rules of equity and request's [sic]

the previous dismissal order be vacated and the plaintiff allowed the right to proceed pursuant to

the rules of equity and law." Motion to Reconsider at 2.

       The Court denies Mr. Cigler's Motion to Reconsider. “Grounds warranting a motion to

reconsider include (1) an intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Servants of

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Mr. Cigler does not argue that there has

been an intervening change in the controlling law or that there is new evidence that was previously

unavailable. Nor has he shown the need to correct clear error or prevent manifest injustice. Mr.

Cigler asks the Court to vacate its Dismissal Order "pursuant to the rules of equity and the Judiciary

Act of 1875." See 18 Stat. 470 (the Judiciary Act of 1875, which was enacted "[t]o determine the

jurisdiction of circuit courts of the United States, and to regulate the removal of causes from State

courts, and for other purposes," has been codified and revised in Title 28, United States Code,

Judiciary and Judicial Procedure). Mr. Cigler does not identify the specific rules of equity or the

specific provisions of Title 28 upon which he bases his Motion to Reconsider. “[T]he court will

not construct arguments or theories for a pro se litigant.” Biogenics, Inc. v. Kazen, 6 Fed.Appx.

689, 692 (10th Cir. 2001); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“it is [not] the

proper function of the district court to assume the role of advocate for the pro se litigant”).




                                                  2
       Case 1:20-cv-01206-JCH-CG Document 14 Filed 03/04/21 Page 3 of 3




       IT IS ORDERED that Plaintiff’s Request for Finding of Facts and Conclusions of Law

Pursuant to the Rules of Equity and the Judiciary Act of 1875, Doc. 13, filed March 1, 2021, is

DENIED.


                                               _______________________________________
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                              3
